Case: 20-50161     Document: 00515895653         Page: 1     Date Filed: 06/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 10, 2021
                               No. 20-50161                       Lyle W. Cayce
                           consolidated with                           Clerk
                               No. 20-50165
                            Conference Calendar
                         _____________________

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Noel Rosas-Morales,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-432-6
                            USDC No. 4:19-CR-773-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Noel Rosas-Morales has
   moved for leave to withdraw and has filed a brief in accordance with Anders


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50161     Document: 00515895653         Page: 2     Date Filed: 06/10/2021




                                    No. 20-50161
                                  c/w No. 20-50165

   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Rosas-Morales has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the records reflected therein. We
   concur with counsel’s assessment that the appeals present no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeals are DISMISSED. See 5th Cir. R. 42.2.




                                         2